Title: William A. Chamberlin to James Madison, 17 November 1834
From: Chamberlin, William A.
To: Madison, James


                        
                            
                                Dr sir
                            
                            
                                
                                    Lockport Niagara. Co
                                
                                 Nov 17 1834
                            
                        
                        
                        Permit me to ask from Your venerable hand some small incident in Your publick life in Your own hand writing
                            that I my Keep it as and Consistent as one of this Best treasures that I Can be possed of It would be truly gratifing to
                            me and my friends to have in my possession the hand Writing of One truly great and honourable as your honour. I am with
                            great Respt your humble and Ob Sert
                        
                        
                            
                                William. A. Chamberlin
                            
                        
                    